UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2155



MILTON MCCRAY,

                                               Plaintiff - Appellant,

          versus


JUDGE RICHARD BENNETT; SUSQUEHANNA BANK;
MCGUIRE WOODS LLP; GORDON, FEINBLATT, ROTHMAN,
HOFFBERGER AND HOLLANDER, LLC,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:06-
cv-02182-JFM)


Submitted:   April 26, 2007                 Decided:   April 30, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton McCray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Milton   McCray   appeals      the     district    court’s    order

dismissing his civil rights complaint. We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court. McCray v. Bennett, No. 1:06-

cv-02182-JFM (D. Md. Aug. 30, 2006).               We deny McCray’s motion to

enforce his rights and dispense with oral argument because the

facts   and    legal   contentions   are     adequately    presented       in   the

materials     before   the   court   and     argument    would    not   aid     the

decisional process.



                                                                        AFFIRMED




                                     - 2 -